PER CURIAM: *
Counsel appointed for Pete Pena has filed a motion for leave to withdraw and *604briefs as required by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Pena has not filed a response. Our independent review of counsel’s briefs and the record discloses no nonfrivolous issue. Accordingly, counsel’s motion to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.